DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 and 12/13/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: image-light generating means configured to generate image light in claim 1; image-light generating means as the virtual image in claim 1; transmittance/reflectance control means configured to block in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “transmittance/reflectance” in claim 1 is a relative term which renders the claim indefinite. The term “transmittance/reflectance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not currently explained how a component of the current invention can transmit and reflect light within the specification or within the current claim language of claim 1. For purposes of examination this term has been interpreted as a means for blocking a part of the first polarized wave and the second polarized wave, as described in Paragraph [0011] in the PGPUB version Yamato et al. US 2020/0201037.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. US 2018/0081172.
Regarding claim 1, Liu discloses (see at least [0039]-[0044], Fig 4) an information display apparatus (200) displaying image information of a virtual image ([0008], head-up display apparatus projects an image on a projecting portion as a virtual image) on a windshield (3) or a combiner of a vehicle (1), comprising: a housing (70) configured to house at least a part of the information display apparatus therein (Fig 4), wherein a part of the housing has an opening and a transparent cover (72) formed on the opening (Fig 4), the housing includes: image-light generating means configured to generate image light that displays the image information (Fig 4, 10, 20, 30, 40, 50); and an optical system (60) configured to allow a driver of the vehicle to recognize the ([0047], Fig 4, information enters windshield 3) from the image-light generating means as the virtual image in front of the windshield (Fig 4, 3a, [0008]), when S-polarized light on the windshield ([0047], s wave light is reflected to windshield 3) or the combiner is assumed to be a first polarized wave  while polarized light that orthogonally crosses the S-polarized light in a polarizing direction is assumed to be a second polarized wave (Fig 4 shows a large amount of light between 400nm to 700nm, from among external light that enters mirror 60, passes through mirror 60 and deviates from an optical path OP), the image-light generating means is configured to generate the image light made of the first polarized wave, and transmittance/reflectance control (64) means configured to block a part of the first polarized wave ([0005], S wave) and the second polarized wave ([0005], P wave) of incident external light (Fig 4, light entering 3) entering the housing from the opening is provided.
	Regarding claim 2, Liu discloses wherein the optical system (60) is made of at least one or more reflecting member(s) (Fig 4 shows cold mirror 60 reflecting) and/or at least one or more transmitting member(s) (Fig 4 shows mirror 60 transmitting).
	Regarding claim 3, Liu discloses wherein a dielectric multilayer film (Fig 4, 60, [0025]) that has a higher reflectance (Fig 4 shows light from 3a make an orthogonal turn at mirror 60) to the first polarized wave ([0005], S wave) than a reflectance to the second polarized wave ([0005], P wave) in a visible light range (Fig 4 sunlight) and transmits ultraviolet rays and infrared rays ([0032], ultraviolet and infrared light) of both the polarized light (Fig 4, 60) is formed on at least one reflecting surface of the reflecting member(s) (Fig 4, 60).
(72) has high transmissivity to light in the same polarizing direction [0047, S wave] as that of the image light and low transmissivity to light in a polarizing direction that orthogonally crosses that of the image light (Fig 4, [0049], film 30 generates a phase difference of a specific degree other than 180 degrees).
	Regarding claim 10, Liu discloses wherein a dielectric multilayer film (Fig 4, 60, [0025], dielectric film) that reflects visible light rays (Fig 4 shows cold mirror 60) but transmits ultraviolet rays and infrared rays (Fig 4, the light transmitted from cover 72 includes the visible spectrum from the sun of 400nm to 700nm) is formed on at least one reflecting surface of the reflecting member(s) (Fig 4, mirror 60).
	Regarding claim 11, Liu discloses wherein the dielectric multilayer film (Fig 4, 60, dielectric film) reflects light with a wavelength of the visible light range used for the image light (Fig 4, 60), but transmits light with a wavelength that is different from that of the image light ([0024], Fig 4, film 64 has at least two optical thin films made of respective optical material having different complex index of refractions from each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2018/0081172 in view of Sugikawa et al. 2006/0018119.
Regarding claim 4, Liu discloses the invention as describes in claim 3 but does not teach wherein a dielectric multilayer film that transmits light with a wavelength of the visible light range used for the image light but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface of the transmitting member(s). However, in a similar field, Sugikawa teaches (Fig 1) wherein a dielectric multilayer film ([0046]) that transmits light with a wavelength of the visible light range used for the image light (Fig 3A, Fig 3B, [0028], minimum light wavelength passes through) but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface of the transmitting member(s) (Fig 3A, [0029], filter 14 blocks external light outside a narrow bandwidth that is narrowed to the vicinity of display color). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Liu with the optical components of Sugikawa to reduce unwanted light that reaches a display screen (Sugikawa, [0056]).
Regarding claim 12, Liu discloses the invention as describes in claim 10 but does not teach wherein a dielectric multilayer film that transmits light with a wavelength of the visible light range used for the image light, but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface of the transmitting member(s). However, Sugikawa, teaches (Fig 1) wherein a dielectric multilayer film ([0046]) that transmits light with a wavelength of the visible light range used for the image light (Fig 3A, Fig 3B, [0028], minimum light wavelength passes through), but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface of the transmitting member(s) (Fig 3A, [0029], filter 14 blocks external light outside a narrow bandwidth that is narrowed to the vicinity of display color). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Liu with the optical components of Sugikawa to reduce unwanted light that reaches a display screen (Sugikawa, [0056]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2018/0081172 in view of Nambara et al. US 2018/0164585.
Regarding claim 5, Liu discloses the invention as describes in claim 3 but does not disclose wherein a dielectric multilayer film that reflects light with a wavelength of the visible light range used for the image light but transmits light with a wavelength that is different from that of the image light is formed on at least one reflecting surface that is different from the reflecting surface. However, Nambara teaches wherein a dielectric multilayer film ([0058], dielectric multilayer film 234) that reflects light with a wavelength of the visible light range used for the image light ([0058], Fig 8, S polarized reflectance) but transmits light with a wavelength that is different from that of the image light ([0061], Fig 8, P polarized reflectance) is formed on at least one reflecting surface that is different from the reflecting surface ([0061], the dielectric multilayer film 234 of the secondary mirror 230 has an S polarization reflectance higher than the P polarization reflectance). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Liu with the (Nambara, [0052]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2018/0081172 in view of Okabayashi JPO 62275845 A.
Regarding claim 6, Liu discloses a dielectric multilayer film (Fig 4, 60, [0025], dielectric film) but does not teach that has a higher reflectance to the first polarized wave than a reflectance to the second polarized wave in a visible light range is formed on at least one transmitting surface of the transmitting member(s), and the transmitting member(s) is arranged so that the image light on the transmitting surface(s) is the first polarized wave. However, Okabayashi teaches has a higher reflectance to the first polarized wave than a reflectance to the second polarized wave in a visible light range is formed on at least one transmitting surface of the transmitting member(s) (Fig 1, [0001], polarizing plate 13 is arranged so as to pass only light that is perpendicular to the electric field direction or the paper surface i.e. S-polarized light transmittance is higher is than P-polarized light transmittance), and the transmitting member(s) is arranged so that the image light on the transmitting surface(s) is the first polarized wave ([0001], Fig 2, extraneous light having passed through combiner 2 is blocked by plate 14; the polarization component of the light passing through the combiner is virtually just a combiner having an electric field distribution that is parallel to the paper surface). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the optical device of Liu with the optical device of Okabayashi to reduce thermal damage within an optical system (Okabayashi, [0001]).
s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2018/0081172 in view of Okabayashi JPO 62275845 A and in further view of Nambara et al. US 2018/0164585.
Regarding claim 7, Liu in view of Okabayashi discloses the invention as described in claimed 6 and Liu further teaches a dielectric multilayer film (Fig 4, 60, [0025], dielectric film) but does not specifically teach that reflects light with a wavelength of the visible light range used for the image light but transmits light with a wavelength that is different from that of the image light and transmits ultraviolet rays and infrared rays is formed on at least one reflecting surface of the reflecting member(s). However, Nambara teaches that reflects light with a wavelength of the visible light range ([0061], Fig 8, surface 230 reflects visible light) used for the image light but transmits light with a wavelength that is different from that of the image light ([0062], S polarization reflectance higher than the P polarization reflectance, external light is transmitted through the dielectric multilayer film 234 with a high transmittance) and transmits ultraviolet rays and infrared rays is formed on at least one reflecting surface of the reflecting member(s) (Fig 8 shows visible light reach surface 230a which contain UV and infrared rays. The light rays are reflected by surface 230a). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Liu and Okabayashi with the optical components of Nambara to reduce the reflectance of external within a polarized system (Nambara, [0053]).
Regarding claim 8, Liu in view of Okabayashi discloses the invention as described in claimed 6 and Liu further teaches a dielectric multilayer film (Fig 4, 60, [0025], dielectric film) but does not teach specifically teach wherein a dielectric multilayer film that transmits light with a wavelength of the visible light range used for the image light but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface that is different from the transmitting surface. However, Nambara teaches wherein a dielectric multilayer ([0058], dielectric multilayer film 234) that transmits light with a wavelength of the visible light range light ([0058], Fig 8, S polarized reflectance) used for the image light ([0061], S polarization reflectance higher than the P polarization reflectance, external light is transmitted through the dielectric multilayer film 234 with a high transmittance) but reflects light with a wavelength that is different from that of the image light is formed on at least one transmitting surface that is different from the transmitting surface (Fig 8, surface 230, S polarization reflectance higher than the P polarization reflectance). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Liu and Okabayashi with the optical components of Nambara to reduce the reflectance of external within a polarized system (Nambara, [0053]).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2018/0081172 in view of Yamaguchi et al. US 2018/0373028.
Regarding claim 13, Liu discloses wherein, in place of a dielectric multilayer film that is formed on the reflecting surface(s) and transmits infrared rays, a resin material ([0047], Fig 4, 72) that transmits visible light rays (Fig 4) but does not teach absorbs the infrared rays is used as a material of the transparent cover and/or the reflecting member(s) and/or the transmitting member(s). However, Yamaguchi teaches absorbs  ([0044], infrared light restriction layer 54, infrared light incident on the infrared light restriction layer 54 is absorbed) and/or the reflecting member(s) and/or the transmitting member(s). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Liu with the polarizing plate of Yamaguchi to increase the life of a display apparatus by decreasing heat within the system the system (Yamaguchi, [0081]).
Regarding claim 15, Liu discloses wherein, in place of a dielectric multilayer film that is formed on the reflecting surface(s) and transmits infrared rays, a resin material ([0047], Fig 4, 72) that transmits visible light rays (Fig 4) but does not teach absorbs the infrared rays is used as a material of the transparent cover and/or the reflecting member(s) and/or the transmitting member(s). However, Yamaguchi teaches absorbs the infrared rays is used as a material of the transparent cover ([0044], infrared light restriction layer 54, infrared light incident on the infrared light restriction layer 54 is absorbed) and/or the reflecting member(s) and/or the transmitting member(s). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Liu with the polarizing plate of Yamaguchi to increase the life of a display apparatus by decreasing heat within the system the system (Yamaguchi, [0081]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2018/0081172 in view of Okabayashi JPO 62275845 A and in further view of Nambara et al. US 2018/0164585 and in further view of Yamaguchi et al. US 2018/0373028.
([0047], Fig 4, 72) that transmits visible light rays (Fig 4) but does not teach absorbs the infrared rays is used as a material of the transparent cover and/or the reflecting member(s) and/or the transmitting member(s). However, Yamaguchi teaches absorbs the infrared rays is used as a material of the transparent cover ([0044], infrared light restriction layer 54, infrared light incident on the infrared light restriction layer 54 is absorbed) and/or the reflecting member(s) and/or the transmitting member(s). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the combined optical device of Liu, Okabayashi, and Nambara with the polarizing plate of Yamaguchi to increase the life of a display apparatus by decreasing heat within the system the system (Yamaguchi, [0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto US et al. 2020/0201037, Hirata et al. US 2019/0346676, Ishikawa US 2016/0178901, Sugikawa et al. US 2006/0018119 and McDonald et al. US 4,973,132 are display apparatus devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872